Citation Nr: 1029700	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-09 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a mouth or gum disorder, 
claimed as bleeding gums.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1957 to October 
1960.  

This matter is on appeal from the Detroit, Michigan, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran does not have a dental disability for treatment or 
compensation purposes.  


CONCLUSION OF LAW

There is no legal entitlement to compensation benefits for a gum 
disorder.  38 U.S.C.A. §§ 1131, 1712 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bleeding gums.  Service 
treatment records show that the Veteran received dental 
treatment.  July 1960 records indicate that the Veteran was 
recommended for a dental consult and was seen for gingivitis.  A 
post service June 2006 VA medical record states that the Veteran 
has "poor dentition," that he indicated that he was exposed to 
something that made his gums bleeds, but that there were no 
lesions in his mouth.  

Dental disabilities which may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150 (2009).  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease, but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (2009).  The regulations prohibit an award of 
service connection for compensation purposes for periodontal 
disease.  38 C.F.R. § 3.381 (2009).  Dental regulations provide 
that treatable missing teeth, dental or alveolar abscesses, and 
periodontal disease is considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2009).  

The claim must be denied because gum disease or bleeding gums is 
not recognized as a dental disability for which a compensable 
disability for which VA compensation may be granted.  See 38 
C.F.R. § 4.150.  Rather, gum disease or bleeding appear to be 
periodontal disease which may be service-connected solely for 
purposes of establishing eligibility for outpatient treatment.  
See 38 C.F.R. § 17.161.  Moreover, while the Veteran is competent 
to state that he has observed bleeding of his gums, his testimony 
must be weighed against the evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The June 2006 
VA medical record indicated that while the Veteran stated that he 
was exposed to something that made his gums bleed in service, 
there were no lesions in his mouth.  The Board finds this medical 
evidence indicating a lack of lesions to be of greater probative 
value than the Veteran's general lay statements of bleeding gums.

The Board also notes that the Veteran has not applied for dental 
benefits in a timely manner by applying within 180 days after 
discharge and is therefore not eligible for dental treatment.  
38 U.S.C.A. § 1712(a)(1)(B)(3).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or the 
claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  However, 
the Board notes a November 2006 letter sent to the Veteran 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining the 
evidence.  The letter further informed him of what evidence was 
needed to establish a disability rating and an effective date.  

Next, although the VCAA duty to assist does not apply when the 
issue presented is solely one of statutory interpretation, see 
38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim requesting a benefit to which 
the claimant is not entitled as a matter of law), the Board notes 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).     The 
RO has obtained VA outpatient treatment records and service 
treatment records and the Veteran submitted private treatment 
records.  There is also no "medically competent evidence of gum 
disease or bleeding gums warranting a VA examination.  See Waters 
v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio 
v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (duty to assist 
statute requires "medically competent" evidence of a current 
disability in order for examination to be warranted).


ORDER

Service connection for a gum or mouth disorder, claimed as 
bleeding gums, is denied.  




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


